DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 09/22/2020 are acknowledged. Claims 1-20 are pending, claims 14-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-13) in the reply filed on 09/22/2020 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019 has been considered by the examiner in this case.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “entire exogenous gas vesicles” however this phrase does not appear to be a term of art nor is it defined in the specification. While exogenous gas vesicles (meaning they are derived from another organism or developed from external sources) is found in the art the addition of entire makes it unclear what the metes and bounds of this phrase limits the scope of the claim to. If the gas vesicles undergo any modification inside the organism or cells they are administered to would they still read upon “entire exogenous gas vesicles”? Claims 2-13 do not appear to rectify the indefinite nature of this claim and thus also appear indefinite.
	Claim 8 recites the term MscL-G22s which is not defined by the specification nor does it appear to be a standard term of art. Further the use of G22s in the term makes it unclear if the ion channel is supposed to be a specific mutant of the ion channel from 
Claim 9 recites the statement of “wherein the exogenous gas vesicles” referring to claim 1, however claim 1 requires “entire exogenous gas vesicles” as found in claims 1 and 10. There is insufficient antecedent basis for this limitation in the claims.
Claims 11-12 recite the statement of “wherein the cellular activity” referring to claim 1, however there is no cellular activity recited in claim 1. There is insufficient antecedent basis for this limitation in the claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pusnik, Z., et al., WO2018069788A1 (provided in the IDS filed 07/16/2019).
	Pusnik discloses methods of improving eukaryotic cells sensitivity to ultrasound by introducing a plurality of exogenously derived gas vesicles (GvpA/GvpC from archaea/bacteria that are exogenous to the human, animal, fungal, or plant cells they are introduced into) to sensitize mechanosensitive ion channels such as MscL ion channels when proximal to the surface of the cell (i.e. close to the cell membrane) allowing calcium into the cells that changes the state leading to fluorescence changes or transcription of genes, compare instant claims 1, 9, and 13. (See claims 1-2, 4-5, 12-14, and figure 1.) Pusnik discloses that the use of ultrasound enables spatial and time resolution of cell activation, compare instant claim 11. (See page 3, paragraph 1.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pusnik, Z., et al., WO2018069788A1 in further view of Shapiro, M.G., et al., U.S. 2014/0288421.
	Pusnik teaches methods of improving eukaryotic cells sensitivity to ultrasound by introducing a plurality of exogenously derived gas vesicles (GvpA/GvpC from archaea/bacteria that are exogenous to the human, animal, fungal, or plant cells they are introduced into) to sensitize mechanosensitive ion channels such as MscL ion channels when proximal to the surface of the cell (i.e. close to the cell membrane) allowing calcium into the cells that changes the state leading to fluorescence changes or transcription of genes, compare instant claims 1, 9, and 13. (See claims 1-2, 4-5, 12-14, and figure 1.) Pusnik teaches that the use of ultrasound enables spatial and time resolution of cell activation, compare instant claim 11. (See page 3, paragraph 1.)
	Pusnik does not teach that the microvesicles can be directed towards cell membranes from the outside of cells using attached targeting moieties nor the concentration of the gas vesicles to use when administering them in such a manner.
	Shapiro teaches gas vesicle ultrasound contrast agents that can enhance ultrasound at target sites either through expressing them in cells or alternatively through isolating the gas vesicles and targeting them to cells by binding them to targeting moieties such as antibodies that bind to cell receptors, compare instant claims 2-3 and 5. (See abstract, paragraphs 0025-0027, and claim 16.) Shapiro teaches that such binding moieties can be attached to the gas vesicles covalently through NHS esters, imidoesters, etc. (See paragraph 0023.) Shapiro also teaches that the gas vesicles can be bound to cell penetrating peptides such as RGD (arginylglycylaspartic acid) to allow for their uptake into cells, compare instant claims 2-3 and 5-6. (See paragraph 0032.) Shapiro teaches that such gas vesicles produce increased ultrasound echogenicity at 150-1.2 nM, compare instant claim 10. (See paragraph 0069.) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to direct gas vesicles to cells of interest as taught by Shapiro in order to allow for the targeting and use of the gas vesicles to cells of interest without having to genetically alter or express the gas vesicles in the cells while still allowing localizing and binding to the sites of interest or uptake into the cells through targeting agents such as antibodies or RGD peptides. It would also have been prima facie obvious to use common art accepted amounts of such gas vesicles as taught by Shapiro at concentrations that allow for increased echogenicity in order to allow for visualization of target sites with such contrast agents. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art of Pusnik already teaches that the presence of gas vesicles near the membrane of cells and the further art of Shapiro teaches that one can also target cells using targeting agents that bind the vesicles to them or peptides such as RGD that allow for their uptake from outside the cells and would thus bring the gas vesicles into proximity of the cells allowing their membranes and ion channels to experience increase echogenicity and activation due to ultrasound.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pusnik, Z., et al., WO2018069788A1 in further view of Shapiro, M.G., et al., U.S. 2014/0288421 as applied to claims 1-3, 5-6, 9-11, and 13 above, and further in view of Bourdeau, R.W., et al., U.S. 2018/0030501.
Pusnik and Shapiro teach methods of activating calcium ion channels and subsequent calcium signaling through ultrasound using targeted gas vesicles as discussed above.
Pusnik and Shapiro do not teach that the targeting sequences are N-terminal.
Bourdeau teaches modified gas vesicles that can provide be targeted to a target site and that such tags can be introduced at the C-terminus or N-terminus of the gas vesicle proteins and that small tags like RGD do not substantially alter the collapse pressure of such proteins. (See paragraphs 0370-0372.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to attach the targeting agents from the N terminus up to the C terminus of the gas vesicle proteins as taught by Bourdeau in the methods of Pusnik and Shapiro in order to target and direct the proteins into cells as taught by Shapiro and Bourdeau. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Shapiro teaches that such small tags do not affect the collapse of the gas vesicles and can be attached all the way up to the C terminus of the proteins.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pusnik, Z., et al., WO2018069788A1; Shapiro, M.G., et al., U.S. 2014/0288421; and Bourdeau, R.W., et al., U.S. 2018/0030501 as applied to claims 1-6, 9-11, and 13 above, and further in view of Pan, Y., et al., (PNAS, 01/17/2018).
	Pusnik, Shapiro, and Bourdeau teach methods of activating calcium channels and downstream proteins using ultrasound and targeted gas bubbles in mechanogenetic systems as discussed above.
	Pusnik, Shapiro, and Bourdeau do not teach activating the specific transmembrane protein Piezo1 with ultrasound nor the time of such activation being in the sub-second range.
	Pan teaches a mechanogenetic system based upon the activation of cells through ultrasound microbubbles associated with the surface of cells comprising the mechanosensitive ion channel Peizo-1 that activates in response to 150 MHz ultrasound conducted with a 5-10 microsecond duration that induced calcium influx (activation stimulation). (See page 992, paragraph 4, and page 996 paragraph 1.)
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to activate the mechanogenetic calcium channel based systems taught by Pusnik, Shapiro, and Bourdeau given the calcium ion channel Peizo-1 taught by Pan for activating just such systems using ultrasound as well as using durations of ultrasound known to allow for activation of the mechanosensitive calcium ion channels used to activate such channels such as the 5-10 microsecond pulses taught by Pan. One of ordinary skill in the art at the time of the invention would had a predictable expectation of success in making this combination given that Pan is directed to activating the same exact mechanogenetic systems controlled through calcium ion channels as found in Pusnik, Shapiro, and Bourdeau and uses a known art accepted mechanosensitive ion channel to active such systems.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pusnik, Z., et al., WO2018069788A1; Shapiro, M.G., et al., U.S. Patent Application Publication 2014/0288421; Bourdeau, R.W., et al., U.S. Patent Application Publication 2018/0030501; and Pan, Y., et al., (PNAS, 01/17/2018) as applied to claims 1-6 and 8- 13 above, and further in view of Wang, Y., et al., U.S. Patent Application Publication 2020/0108145.
	Pusnik, Shapiro, Bourdeau, and Pan that teach methods of activating calcium channels and downstream proteins using ultrasound and targeted gas bubbles in mechanogenetic systems activating through Peizo-1 as discussed above.
	Pusnik, Shapiro, Bourdeau, and Pan do not teach directing the gas vesicles to the membrane channel using an antibody against Peizo-1.
	Wang teaches mechanogenetic systems activated via ultrasound microbubbles conjugated to an anti-Piezo-1 antibody that targets to and then helps activate the mechanosensitive calcium ion channel further activating downstream genes. (See paragraph 0136 and figure 1.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to conjugate the anti-Piezo-1 antibodies taught by Wang to target ultrasound bubbles to Piezo-1 in order to induce calcium influx and gene regulation due to ultrasound activation in the methods of Pusnik, Shapiro, Bourdeau, and Pan that require the activation of Peizo-1 through targeted ultrasound gas vesicles that induce calcium influx and gene regulation due to ultrasound activation in order to specifically target the calcium receptors responsible for the magnetogenetic system activation. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art already teaches to activate such systems through antibody gas vesicle conjugates as well through the specific mechanosensitive ion channel Peizo-1 and thus using an antibody to target gas vesicles to Peizo-1 would readily be expected to allow such ultrasound enhancing vesicles to activate this channel.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618